DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (US 2011/0264358 A1) in view of Kojima et al. (US 2014/0230791 A1) and Hendren (US 2005/012513 A1) and further in view of Jewell (US 5,785,093).
Regarding claim 8, Nishida discloses a device (25) for supplying a liquid at risk of freezing into a high-pressure fuel pump (27) of an internal combustion engine provided in a motor vehicle, comprising: a shut-off valve (42) arranged upstream of the metering valve (not illustrated, but high pressure fuel pump necessarily has a metering valve to control fuel supply to the pump) in the supply line as viewed in a flow direction from the reservoir (22) to the high-pressure fuel pump (27).
Nishida is silent as to a metering valve, a return line and an elastically deformable pipe.
Kojima discloses a fuel injection control system having a high pressure fuel pump with a suction valve (metering valve, 2a) which is disposed at the inlet of a high pressure pump (2). The suction valve (2a) is an electromagnetic drive type, and changes an amount of discharge or delivery of the high pressure fuel pump (2) by changing the opening and closing timing thereof with respect to the position of the plunger (paragraph [0045]).
Hendren discloses a diesel and water emulsification system having a water recovery line (60) fed back to the water source (20).
Jewell discloses a freeze-proof fluid conducting piping (20) that is able to withstand the undesirable effects of a freezing liquid (col. 5 and 11). The piping system (20) may be used in conjunction with the vehicle (40) in order to conduct fluid such as water or fuel (col. 4 and ll. 61-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nishida by using a high pressure 
Regarding claim 9, wherein the line section of the supply line that is situated between the shut-off valve (42) and the metering valve (2A) is designed to elastically deformably change its volume to such a degree that a volume increase occurring upon freezing of the liquid situated in the line section is accommodated by the elastic deformation (Jewell, piping (22)).
Regarding claim 10, wherein the line section between the shut-off valve (42) and the metering valve (2A) is designed with respect to a targeted freezing such that, by virtue of higher wall thicknesses in a region producing the elastic deformation (Jewell), a freezing of liquid situated in said region occurs later in time than in other regions of the line section of the supply line.
Regarding claim 14, Nishida discloses an operating method for a device for supplying a liquid at risk of freezing into a high-pressure fuel pump (27) of an internal combustion engine provided in a motor vehicle, comprising: admixing, via a metering valve (suction valve 2a), the liquid at risk of freezing as required in a controlled manner from a supply line with fuel present in an inlet region of the high-pressure fuel pump (27); and after parking the motor vehicle, at least under conditions which make possible freezing of the 
Nishida is silent as to a metering valve.
Kojima discloses a fuel injection control system having a high pressure fuel pump with a suction valve (2a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nishida by using a high pressure fuel pump with a suction valve as disclosed by Kojima to control the fluid flow to the pump.
Regarding claim 15, wherein the liquid at risk of freezing is returned (Hendren, figure 1) at least from a portion of a supply line, through which the liquid passes from a reservoir to the high-pressure fuel pump, to the reservoir, and at a time before said return, a certain liquid pressure lying above ambient pressure is produced in the supply line upstream of the closed metering valve (suction valve 2a), whereupon a shut-off valve (42), which, as viewed in the flow direction from the reservoir (22) to the high-pressure fuel pump (27), is arranged upstream of the metering valve in the supply line, is closed.
Regarding claim 16, wherein the liquid pressure produced lies in terms of magnitude below the fuel pressure prevailing at the inlet region of the high-pressure fuel pump (27).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida in view of Kojima, Hendren and Jewell as applied to claims 8-10 and 14-16 above, and further in view of Bleeck et al. (US 2004/0129325 A1).
Regarding claim 11, Bleeck, wherein the elastic deformability for volume change is formed by a wall portion (flange 5, 7) of the line section of the supply line that is displaceable against a force of a spring element (11); see figures 1 and 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Nishida, Kojima, Hendren and Jewell by using a compensation device for compensating a volumetric expansion of medium during freezing; see abstract and figures 1-2.
Regarding claim 12, wherein the elastic deformability for volume change is formed by a wall portion of the line section of the supply line that is displaceable against a force of a spring element (11).
Regarding claim 13, wherein the elastic deformability for volume change is formed by a wall portion of the line section of the supply line that is displaceable against a force of a spring element (11).
Response to Arguments
Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive. Applicants argued:
(a)	There is no reason to include a suction valve (2a) of Kojima in combination of the flow control valve (42) of Nishida. 
	This argument is not persuasive because the flow control valve (42) of Nishida controls the proper amount of water to be mixed with the fuel in the mixing (21) at a 
(b)	There is no suggestion of motivation for disposing Jewell’s freeze-proof fluid conducting pipe between the shut-off valve and metering valve.
	This argument is not persuasive because Jewell teaches the piping system (20) composed of tubing or fittings may be used in conjunction with a vehicle (40) in order to conduct fluids as water or fuel (col. 4 and ll. 61-63) subjected to freezing water (col. 2 and ll. 60-65) and this tubing system would be suitable for a location where there are multiple tubing and fittings as is the case with claimed location.
(c) 	Nishida does not disclose mixing fuel and water as claimed, and Kojima does not disclose controlling a metering valve as claimed.
	This argument is not persuasive because Nishida teaches mixing fuel and water in a mixing tank (21) with a predetermined mixture ratio of the fuel and water as controlled by the flow control valves (41 and 42; paragraph [0030]); and Kojima teaches changing the opening and closing timing of the suction valve (2a) with respect to the position of the plunger (paragraph [0045]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841.  The examiner can normally be reached on Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747